Citation Nr: 0023573	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  95-06 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of excision of a neurofibroma of the left leg with 
peroneal nerve damage, for purposes of accrued benefits.

3.  Entitlement to a rating in excess of 20 percent for 
chronic pain and degenerative changes of the lumbosacral 
spine, for purposes of accrued benefits.  

4.  Entitlement to a rating in excess of 10 percent for 
residuals of an exploratory laparotomy with uterosacral 
neurectomy, lysis of peritoneal adhesions, chronic pelvic 
inflammatory disease, and retroverted uterus, for purposes of 
accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran performed active duty for training from April to 
July 1976, and had active military service from November 1977 
to July 1986; she died in May 1993.  The appellant is the 
mother of the veteran.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1993 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO) which 
denied the appellant's claims of service connection for the 
cause of the veteran's death and for accrued benefits.  In 
March 1997, the appellant testified at a Board hearing at the 
RO.  

In June 1997, the Board remanded the issue of service 
connection for the cause of the veteran's death for 
additional development of the evidence.  Appellate 
consideration of the issue of entitlement to accrued benefits 
was deferred pending the outcome of VA's protective appeal to 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) of the decision in Jones v. Brown, 8 Vet. App. 558 
(1996).  That decision was issued by the Federal Circuit in 
February 1998.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 
1998), cert. denied, 525 U.S. 834 (1998).  


REMAND

Periodic monetary benefits authorized under the laws of the 
VA to which a payee was entitled at his or her death under 
existing ratings or decision, or those based on evidence in 
the file at the date of death, and due and unpaid for the 
period not to exceed two years prior to the last date of 
entitlement as provided, will upon the death of such person 
be paid to his or her spouse, children, or dependent parents.  
38 U.S.C.A. § 5121 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.1000 (1999).  

The Federal Circuit has held that an individual's entitlement 
to a veteran's accrued benefits is a derivative claim.  Thus, 
if the veteran did not have a claim pending at the time of 
death, the surviving spouse, child, or dependent parent has 
no claim upon which to derive his or her own application.  
Jones, 136 F.3d at 1300.

In this case, the RO has repeatedly denied the appellant's 
claim for accrued benefits on the basis that the veteran did 
not have a "pending claim" at the time of her death.  The 
record in this case, however, shows that the veteran did, in 
fact, have pending claims at the time of her death.  

Specifically, a review of the record shows that in September 
1991, she filed a claim for increased ratings for her 
service-connected disabilities.  In October and November 
1992, she was afforded VA medical examination in connection 
with her claim.  By March 1993 rating decision, the RO 
increased the rating for residuals of excision of a 
neurofibroma of the left leg with peroneal nerve damage from 
10 to 20 percent; increased the rating for chronic pain and 
degenerative changes of the lumbosacral spine from 10 to 20 
percent; and denied a rating in excess of 10 percent for 
residuals of exploratory laparotomy with uterosacral 
neurectomy, lysis of peritoneal adhesions, chronic pelvic 
inflammatory disease, and retroverted uterus.  All increased 
ratings were effective September 26, 1991, the date of 
receipt of her claim.  By letter dated May 18, 1993, the RO 
notified the veteran of its decision.  She died later that 
month, prior to the expiration of the appeal period.  

Under 38 C.F.R. § 3.160(c), a "pending claim" is an 
application, formal or informal, which has not been finally 
adjudicated.  A "finally adjudicated claim" is defined as 
an application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of 1 year after the date of notice of 
an award or disallowance, or by denial on appellate review, 
whichever is the earlier.  38 C.F.R. § 3.160(d).

In this case, therefore, at the time of the veteran's death, 
the May 1993 RO decision had not become final, as the appeal 
period had not yet expired.  In Teten v. West, No. 98-1244 
(U.S. Vet. App. July 21, 2000), the U.S. Court of Appeals for 
Veterans Claims (the Court) held that where the veteran died 
subsequent to a Board decision and prior to the filing of a 
Notice of Appeal (NOA), but before the NOA-filing period has 
expired, the veteran's claim remained pending at the time of 
his death.  The Court further held that the appropriate 
remedy in such cases is to vacate the underlying Board and RO 
decisions in order that those decisions will "pose no actual 
or threatened injury" to any accrued-benefits claimants.  
See also Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); 
Kelsey v. West, 13 Vet. App. 437 (2000) (per curiam), Swanson 
v. West, 13 Vet. App. 197 (1999) (per curiam); Smith v. 
Brown, 10 Vet. App. 330 (1997); and Landicho v. Brown, 7 Vet. 
App. 42 (1994).  

Here, the Board also observes that VA's Adjudication 
Procedures Manual, M21-1, Part IV, 8.46(g) provides that 
"[i]f the veteran's death occurs within the 1-year period in 
which a Notice of Disagreement may be filed, the [RO's] 
decision subject to that potential appeal is a nullity."

In light of the foregoing, the Board finds that the RO should 
have adjudicated the appellant's accrued benefits claims on 
the merits.  Because an adjudication on the merits was not 
accomplished, the appellant has not yet been provided notice 
of any of the applicable law and regulations pertinent to 
those claims.  Thus, to avoid the prejudice to her inherent 
in the Board's adjudication of these issues on the merits in 
the first instance, a remand is necessary.  Bernard v. Brown, 
4 Vet. App. 384 (1993) (where the Board addresses in a 
decision a question that was not addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument and to address 
that question at a hearing, and, if not, whether the claimant 
has been prejudiced thereby).

Regarding the appellant's claim of service connection for the 
cause of the veteran's death, the Board notes that this issue 
was previously remanded for additional development of the 
evidence.  A review of the record indicates that, 
unfortunately, the action requested by the Board in its June 
1997 remand was not completed.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (a remand confers on a claimant, as a matter 
of law, the right to compliance with the remand orders and 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand).

Here, the appellant's theory of the case is that the 
veteran's fatal promyelocytic leukemia developed as a result 
of her in-service exposure to radiation or other toxic 
chemicals.  The veteran's service personnel records indicate 
that she was a Nuclear, Biological and Chemical (NBC) 
specialist for two years and two months during active 
service.  Moreover, the evidence of record shows that she 
died of a radiogenic disease, one which is associated with 
ionizing radiation exposure.  See 38 C.F.R. § 3.311(b)(2) 
(1999).  

The record reveals that the RO has repeatedly denied the 
appellant's claim solely on the basis that there is no 
evidence confirming that the veteran was exposed to radiation 
on active duty.  However, as the Board again notes, the RO 
has not yet conducted the necessary development with respect 
to this issue.  See 38 C.F.R. § 3.311(a).  38 C.F.R. 
§ 3.311(a)(1) provides that, in all claims in which it is 
established that the veteran had a radiogenic disease within 
the specified time period and it is contended that the 
disease is the result of ionizing radiation in service, a 
radiation dose assessment must be made as to the size and 
nature of that dose.  In accordance with regulatory 
requirements, the RO must request any available records 
concerning the veteran's exposure to radiation.  38 C.F.R. 
§ 3.311(a)(2)(iii).  All such records are then forwarded to 
the Under Secretary for Health, who is responsible for 
preparation of a dose estimate, "to the extent feasible, 
based on available methodologies."  Id.  

In this case, the RO contacted the National Personnel Records 
Center (NPRC) and requested information regarding the 
veteran's in-service exposure to radiation or other toxic 
chemicals, including a DD Form 1141.  The NPRC's response was 
negative.  However, the RO made no further attempt to obtain 
information regarding the veteran's radiation exposure, as 
the Board requested and as the regulations require.  

The VA Adjudication Procedures Manual, M21-1, Part III, 
5.12(c)(4)-(5), pertains to claims based on exposure to 
ionizing radiation "by reason of the nature of military 
duties."  In such cases, "[i]f a Service record of 
occupational exposure to ionizing radiation (i.e.,  DD Form 
1141, which was superceded by NAVMED 6470/10 and 6470/11 for 
the Navy, or the equivalent NRC Form 5) is not found, prepare 
a written request to the appropriate branch of service."  
Each branch of service maintains a record of occupational 
radiation exposure.  The veteran in this case served in the 
U.S. Army.  The pertinent address is Army Radiation Standards 
and Dosimetry Lab, Dosimetry Branch, ATTN:  AMSAM-TMD-SR-D, 
Bldg. 5417, Redstone Arsenal, AL  35898-5000.  Id.  Simply 
put, regulations require that this additional development be 
completed prior to further appellate consideration.

To ensure that the VA has met its duty to assist the 
appellant in the development of the facts pertinent to the 
claim and to ensure due process, the case is again REMANDED 
for the following action:

1.  In accordance with the Board's June 
1997 remand, the RO should undertake 
development of the appellant's claim 
required by 38 C.F.R. § 3.311, beginning 
with a determination of the veteran's 
radiation exposure and dose.  38 C.F.R. § 
3.311(a).  This must include contacting 
the service department (the Army 
Radiation Standards and Dosimetry Lab, or 
other appropriate source) and requesting 
any data it may have concerning exposure 
to hazardous materials by the veteran or 
individuals who are NBC specialists.  See 
38 C.F.R. § 3.311(a)(2)(iii); VA 
Adjudication Procedures Manual, M21-1, 
Part III, 5.12(c)(4)-(5).  Regardless of 
the response of the service department, 
the RO must forward the claim to the VA 
Undersecretary for Health for the 
preparation of a dose estimate for the 
veteran.  Any further development deemed 
necessary under the regulation should 
also be undertaken.

2.  The RO should then review the claims 
file to ensure that all of the 
development requested has been completed.  
If it has not, the RO should institute 
remedial action.  Stegall, supra.  

3.  Then, the RO should readjudicate the 
appellant's claim of service connection 
for the cause of the veteran's death, 
including as due to exposure to ionizing 
radiation or "toxic chemicals" under 
the applicable criteria.  Additionally, 
after conducting any necessary 
development, the RO should adjudicate the 
appellant's claims for accrued benefits 
on the merits, to include consideration 
of 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
and 4.59, where applicable.  

If the benefits sought on appeal remains denied, the 
appellant and her representative should be furnished a 
supplemental statement of the case and an opportunity to 
respond thereto.  The supplemental statement of the case 
should include all applicable regulations and diagnostic 
codes pertaining to the accrued benefits claims.  The case 
should then be returned to the Board for further review.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

 

